Citation Nr: 0639472	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-34 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, secondary to exposure to Agent Orange and 
secondary to residuals of fracture of the right tibia and 
gunshot wound. 

2.  Entitlement to service connection for a skin disorder, 
claimed as chloracne, secondary to Agent Orange and secondary 
to residuals of fracture of the right tibia and fibula 
secondary to gunshot wound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for a skin condition, to include chloracne, and 
peripheral neuropathy, both claimed as due to exposure to 
agent orange and as secondary to residuals of fracture of the 
right tibia and fibula secondary to gunshot wound.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, and 
is presumed to have been exposed to Agent Orange.  

2.  The veteran's peripheral neuropathy is related to 
exposure to Agent Orange in Vietnam.  

3.  The veteran's skin condition, diagnosed as excoriating 
lesions, is related to Agent Orange exposure in service.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was incurred as a result of Agent 
Orange exposure in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).  

2.  A skin condition, to include excoriating lesions, was 
incurred during the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in October 2001 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Another letter was issued in May 
2005.  Those letters informed the veteran of what evidence 
was required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, slip 
op. at 14.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a skin 
condition and peripheral neuropathy, and he has been provided 
all the criteria necessary for establishing service 
connection, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual Background.

The veteran served on active duty from September 1958 to 
September 1978.  The veteran's DD Form 214 indicates that his 
military occupational specialty was an Auto Data Process.  
The report indicates that he was stationed in Vietnam from 
August 11, 1965 to September 28, 1965, and from December 28, 
1967 to December 21, 1968.  It also indicates that he was 
awarded the Purple Heart Medal, the Vietnam Service Medal, 
the Republic of Vietnam Gallantry Cross with Bronze Star, and 
the Bronze Star Medal.  

The veteran's claim for service connection for a skin 
condition and peripheral neuropathy (VA Form 21-4138) was 
received in August 2001.  Submitted in support of the 
veteran's claim was a statement, dated in November 2001, 
wherein he indicated that he served on the ground in Vietnam 
in August and September 1965, until he was wounded in action; 
he subsequently returned to Vietnam, where he served as a 
helicopter pilot from December 1967 to December 1968.  The 
veteran indicated that, during his second tour, he frequently 
flew into areas where extensive use was made of various 
herbicides.  The veteran related that, in late September 
1968, he actually flew several "defoliation" missions to 
spray those agents from a helicopter in close-in areas around 
Bien Hoa and Black Horse base camp where the Air Force 
"Ranch Hand" operation could not operate.  The veteran 
maintains that they had very heavy exposure to those agents 
during the above missions.  

Received in December 2001 were VA progress notes, dated from 
November 2000 to December 2001.  A VA progress note, dated 
May 17, 2001, reflects a diagnosis of suspect peripheral 
neuropathy, although cause unclear; the examiner noted that 
the veteran was exposed to Agent Orange during the Vietnam 
War.  In July 2001, the veteran was seen for complaints of 
numbness of the feet and also with war injury of the right 
lower leg area; he stated that the was now getting numbness 
on both feet and legs, with no history of diabetes mellitus, 
no etoh, but stated that he had been exposed to Agent Orange, 
which may well be related to his condition.  The assessment 
was neuropathy polysymetrical distal.  

The veteran was afforded a VA examination in October 2003.  
It was noted that the veteran was in Vietnam in August to 
September of 1965.  The veteran indicated that, over the past 
three or four years, he has developed numbness and tingling 
in both feet and the tip of his fingers.  The veteran 
indicated that he had an EMG approximately three years ago 
and was diagnosed as peripheral neuropathy.  He denied any 
knowledge of diabetes mellitus.  He also has a rash on his 
hands and of his forearm over the past ten years; he states 
that it breaks out in an open sore, which he described as 
painful.  

Examination revealed a decreased vibratory and pinprick 
sensation in finger tips and around the ankles and feet, 
bilaterally.  He had excoriating papular lesions on the 
dorsal and lateral fingers and hands to around both wrists.  
The pertinent diagnoses were excoriating lesions, which is as 
least as likely as not secondary to exposure to Agent Orange; 
and, peripheral neuropathy, which is as likely as not 
secondary to Agent Orange, and not secondary to gunshot 
wound.  


III.  Pertinent Laws and Regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975 shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  

The U.S. Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  S/C peripheral neuropathy.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In this regard, following a VA examination in October 2003, 
the VA examiner determined that, after medical evaluation of 
the veteran, it is at least as likely as not that a causal 
relationship exists between the veteran's exposure to Agent 
Orange in service and his diagnosed peripheral neuropathy.  

Given the veteran's presumed exposure to Agent Orange in 
service, and the 2003 VA medical examination and opinion, the 
Board concludes, under this particular fact situation, that 
the evidentiary record supports the finding that there is a 
relationship between the veteran's current peripheral 
neuropathy and Agent Orange exposure in service.  In this 
regard, the Board determines that his current peripheral 
neuropathy was caused as a result of his exposure to Agent 
Orange in service.  Accordingly, entitlement to service 
connection is warranted.  

B.  Analysis-S/C skin condition.

The veteran asserts that service connection is warranted for 
a skin disability that had its onset while he served in 
Vietnam.  The record reflects that on a VA examination in 
October 2003, the veteran was diagnosed with excoriating 
lesions.  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  

In this regard, the Board finds that the October 2003 VA 
examination relating excoriating lesions to Agent Orange 
exposure is uncontradicted.  There are no medical opinions 
that reach a different conclusion from the opinion cited 
above.  Accordingly, the Board concludes that service 
connection is warranted for excoriating lesions, secondary to 
Agent Orange exposure in service.  38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for peripheral neuropathy is granted.   

Service connection for a skin condition, diagnosed as 
excoriating lesions, is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


